         Case 1:12-cr-00862-AJN Document 466 Filed 04/24/20 Page 1 of 1


                                                                                4/24/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



  United States,

                   –v–
                                                                12-cr-862-10 (AJN)
  Randy Martinez,
                                                                      ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

       The Court is in receipt of Mr. Martinez’s motion for compassionate release pursuant to

18 U.S.C. § 3582(c). Dkt. No. 464. The Government is ordered to respond to Mr. Martinez’s

motion no later than April 28, 2020.

       SO ORDERED.


 Dated: April 24, 2020
 New York, New York                       ____________________________________
                                                    ALISON J. NATHAN
                                                  United States District Judge




                                                                                                1
